Citation Nr: 1224616	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as migraines.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an organic brain disability, claimed as Alzheimer's dementia.

4.  Entitlement to a compensable rating for sebaceous cyst, occipital region of scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, July 2008, January 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The February 2007 rating decision denied the Veteran's claim for entitlement to a compensable rating for his sebaceous cyst, occipital region of scalp.  In a February 2008 letter, the Veteran timely indicated his disagreement with the February 2007 denial of a compensable rating.  A July 2008 rating decision again denied a compensable rating, and the Veteran's September 2008 letter reflected his continued disagreement with that denial.  An April 2009 letter also contained the Veteran's assertions as to the symptomatology to warrant a compensable rating.  Review of the record does not indicate that the Veteran has withdrawn the notices of disagreement with respect to the February 2007 or July 2008 rating decisions; it also does not indicate that a Statement of the Case has been prepared as of yet for this issue.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Veteran indicated at multiple VA outpatient visits beginning in March 2008 that he was in receipt of benefits from the Social Security Administration (SSA).  It is not clear whether these benefits are due to disability or age.  A March 2008 VA record notes that the Veteran was 64 years old at that time, but also that he began to receive SSA benefits when his hours working in computed drafting were reduced.  Review of the claims file does not reflect that the RO attempted to determine whether or not the Veteran was in receipt of SSA benefits due to disability.  Records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  On remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the appeal is REMANDED for the following actions:

1.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a compensable rating for sebaceous cyst, occipital region of scalp.  38 C.F.R. § 19.26 (2011).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the February 2007 rating decision denying the claim must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

2.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

3.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


